Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa (US 20180045516) in view of Croyle et al (US 20180283880).
In regards to claim 1, Sumizawa teaches a system (Fig 1), comprising a computer including a processor and a memory, the memory including instructions executable by the processor to: ([0035] control portion has a CPU and memory with instruction programs stored on the memory.)
actuate a vehicle component based on the identified vehicle position. ([0052] based on determinations may change lanes, which one of ordinary skill would have understood must include an actuation of a vehicle component. Reasonably the vehicle could also adjust within the own lane.)
Sumizawa also teaches a control portion that detects a distance between a current position of the own vehicle and the position of a road sign or other infrastructure device ([0081]). The road sign information may be determined by accessing a road information database which includes the coordinates of the infrastructure device, which can then be used to locate the own vehicle ([0089]). The infrastructure device may be observed as being in front of, to the side of, or behind the vehicle ([0146]). Further, this information can be used to determine which lane the own vehicle is traveling in ([0052]) and vehicle speed sensors detect own vehicle’s speed ([0044]) which together is a localized trajectory. 
Sumizawa does not teach:

However, Croyle teaches an infrastructure element that may communicate with a vehicle, sending information including the infrastructure element’s position or location ([0013]) which is a stationary location transmitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa by incorporating the teachings of Croyle, such that the infrastructure device may communicate with the own vehicle and that communication can include the infrastructure device transmitting the infrastructure devices location, which could then be used to determine the own vehicle’s position.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, transmitting the location of an infrastructure device to a vehicle may provide a computationally quick and efficient way of determining the own vehicle’s location, or could be a backup for the road data information lookup, allowing the vehicle to make safer determinations. 

In regards to claim 2, Croyle teaches a vehicle receiving electronic messages from an infrastructure device or multiple infrastructure devices in proximity to the vehicle ([0051]). As such, the vehicle must be able to determine when it is within the broadcast radius of the infrastructure device, which is a location transmitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle such that vehicle determines it is has entered the broadcast radius of an infrastructure device when it begins to receive messages from it and once the  
The motivation to do so is that, as one of ordinary skill in the art would have recognized, it may be quicker and more efficient for the vehicle to receive a communication from the infrastructure device including the infrastructure devices location, as the vehicle would not need to perform as close image comparison to road data information. This may save time, allowing the vehicle to make quicker and better decisions. 

In regards to claim 3, Sumizawa, as modified by Croyle, teaches the system of claim 1, wherein the instructions further include instructions to determine the localized trajectory upon detection of the location transmitter in an image. ([0063] the control portion analyzes photographed image data and judges whether image data includes the infrastructure device, shown by example as a maximum speed sign.  [0110] then determines a lane in which the own vehicle is traveling based on information from the analyzed images containing the infrastructure device.)

In regards to claim 4, Sumizawa, as modified by Croyle, teaches the system of claim 3, wherein the instructions further include instructions to identify a pattern with the image sensor and to determine the localized trajectory based on global position coordinates corresponding to the location transmitter associated with the pattern. ([0067] pattern matching can occur to identify a road sign in an image. [0086], [0089] road information database may be accessed which includes coordinates of the infrastructure device, which may be communicated with the vehicle. [0110] then determines a lane in which the own vehicle is traveling based on information from the analyzed images containing the infrastructure device.)

In regards to claim 5, Croyle teaches once the position has been corrected by a previous infrastructure device, dead reckoning can be used to update the position until it can be corrected again by another infrastructure device ([0039]). One of ordinary skill in the art would have recognized that this is determining a localized trajectory based on a known coordinates of a previously identified location transmitter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application by modifying the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle such that after correcting the position of the own vehicle, dead reckoning may be used until a new infrastructure device is found that can be used to correct the position again. 
The motivation to do so is that, as acknowledged by Croyle, dead reckoning techniques can be used to update the vehicle’s information, especially when GPS information is unavailable or poor ([0040]). One of ordinary skill in the art would have recognized that once a high accuracy vehicle location has been established dead reckoning can provide a relatively accurate and easy means for determining the current location at a time after the high accuracy location until a new infrastructure device can be communicated with. 

In regards to claim 6, Sumizawa, as modified by Croyle, teaches the system of claim 5, wherein the instructions further include instructions to determine the localized trajectory based on a vehicle speed identified after receiving the global position coordinates from the previously identified location transmitter. ([0044] vehicle speed sensor detects own vehicle’s speed. One of ordinary skill in the art would have recognized that this may be a part of a trajectory which is a heading, as already as explained given by the lane, and a speed associated with that direction.)

In regards to claim 7, Croyle teaches wheel speed may be determined with wheel speed sensors, which can be used to determine for example vehicle speed ([0021]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle, such that wheel speed sensors may measure the wheel speed of the vehicle, which can then be used to determine the speed of the vehicle and may be part of the trajectory. 
The motivation to do so is that, as acknowledged by Croyle, wheel speed sensors can be indications of the vehicle speed ([0021]). One of ordinary skill in the art would have recognized that individually measuring wheel speed, allows a determination of when the vehicle is turning or wheels are slipping for example, which can allow for further safer determinations. 

In regards to claim 8, Sumizawa, as already modified by Croyle teaches the system may perform a lane change based at least in part on determined location of own vehicle [0052]. This is a second localized trajectory. 
Croyle also teaches a determination may be made by comparing the observed vehicle position and heading and if they are above a threshold difference, the current position and heading of the own vehicle may be overwritten, providing new inputs to the instructions ([0036], [0038]-[0040]). One of ordinary skill in the art would have understood that this could be indicate the vehicle is less in the travel lane than was previously determined, and different travel lanes may be different trajectories. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle, such that when it is determined that the current position 
The motivation to do so is that, as acknowledged by Croyle, a vehicle may inaccurately determine its heading and position on a travel lane, which may then be corrected by new information  ([0036], [0038]-[0040]). In such a situation, as one of ordinary skill in the art would have recognized, the vehicle may have begun to, for example move into a second lane. It may then be safer for the vehicle to fully merge into this lane rather than return to the original lane based on, for example, the traffic situation around the own vehicle. As such, when a difference in the current vehicle characteristics is observed from the originally estimated vehicle characteristics beyond threshold values, it may be safer or more advantageous to execute a second trajectory than return to the first. 

In regards to claim 9, Sumizawa, as modified by Croyle, teaches the system of claim 1, wherein the instructions further include instructions to determine a second localized trajectory based on the identified vehicle position. ([0052] System may perform a lane change based at least in part on determined location of own vehicle. One of ordinary skill in the art would have recognized this may be a second localized trajectory performed based at least in part on the determined own vehicle position.)

In regards to claim 10, Sumizawa, as modified by Croyle, teaches the system of claim 1, wherein the instructions further include instructions to determine a path from an origin to a destination and to adjust the path based on the global position coordinates of the location transmitter. ([0032] navigation device may perform a route search and route guidance, which includes searching for a route to a destination from an origin. [0052] System may perform a lane change based at least in part on determined location while performing route guidance.) 

In regards to claim 11, Croyle teaches an infrastructure element that may communicate with a vehicle, sending information including the infrastructure element’s position or location ([0013]). The infrastructure element is a location transmitter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle, such that an infrastructure device may transmit its location to the vehicle. 
The motivation to do so is that, as one of ordinary skill in the art would have recognized, transmitting the location of an infrastructure device to a vehicle may provide a computationally quick and efficient way of determining the own vehicle’s location, or could be a backup for the road data information lookup, allowing the vehicle to make safer determinations. 

In regards to claim 12, Sumizawa, as modified by Croyle, teaches the system of claim 1, wherein the instructions further include instructions to determine the localized trajectory upon determining that the vehicle is not in a turn. ([0057] in some embodiments, the system may determine that the travel lane is linear and does not bend. This may be incorporated into previously discussed determinations.)

In regards to claim 13, Sumizawa teaches a method (Figs 3, 6, & 8) comprising: 
actuating a vehicle component based on the identified vehicle position. ([0052] based on determinations may change lanes, which one of ordinary skill would have understood must include an actuation of a vehicle component. Reasonably the vehicle could also adjust within the own lane.)
Sumizawa also teaches at step SA6, the control portion calculates a distance between a current position of the own vehicle and the position of a road sign or other infrastructure device ([0081]). At 
Sumizawa does not teach:
identifying a mobile vehicle position based on global position coordinates of a stationary location transmitter and a localized trajectory of a vehicle that is based on vehicle component data collected after passing the stationary location transmitter; 
However, Croyle teaches an infrastructure element that may communicate with a vehicle, sending information including the infrastructure element’s position or location ([0013]) which is a stationary location transmitter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of Sumizawa by incorporating the teachings of Croyle, such that the method includes steps in which the infrastructure device may communicate with the own vehicle and that communication can include the infrastructure device transmitting the infrastructure devices location, which could then be used to determine the own vehicle’s position.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, transmitting the location of an infrastructure device to a vehicle may provide a computationally quick and efficient way of determining the own vehicle’s location, or could be a backup for the road data information lookup, allowing the vehicle to make safer determinations. 

In regards to claim 14, Croyle teaches a vehicle receiving electronic messages from an infrastructure device or multiple infrastructure devices in proximity to the vehicle ([0051]). As such, the vehicle must be able to determine when it is within the broadcast radius of the infrastructure device, which is a location transmitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle such that the methods includes steps in which the vehicle determines it has entered the broadcast radius of an infrastructure device when it begins to receive messages from it and once the vehicle begins to receive the transmissions from the infrastructure device, it can determine a trajectory based on the vehicle’s location, which may be determined at least in part on the location of the infrastructure device. 
The motivation to do so is that, as one of ordinary skill in the art would have recognized, it may be quicker and more efficient for the vehicle to receive a communication from the infrastructure device including the infrastructure devices location, as the vehicle would not need to perform as close image comparison to road data information. This may save time, allowing the vehicle to make quicker and better decisions. 

In regards to claim 15, Sumizawa, as modified by Croyle, teaches the method of claim 13, further comprising determining the localized trajectory upon detection of the location transmitter with an image sensor. ([0063] In step SA2, the control portion analyzes photographed image data and judges whether image data includes the infrastructure device, shown by example as a maximum speed sign.  [0110] in step SA11, determines a lane in which the own vehicle is traveling based on information from the analyzed images containing the infrastructure device.)

In regards to claim 16, Croyle teaches once the position has been corrected by a previous infrastructure device, dead reckoning can be used to update the position until it can be corrected again by another infrastructure device ([0039]). One of ordinary skill in the art would have recognized that this is determining a localized trajectory based on a known coordinates of a previously identified location transmitter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application by modifying the methods of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle such that the methods include a step of after correcting the position of the own vehicle, dead reckoning may be used until a new infrastructure device is found that can be used to correct the position again. 
The motivation to do so is that, as acknowledged by Croyle, dead reckoning techniques can be used to update the vehicle’s information, especially when GPS information is unavailable or poor ([0040]). One of ordinary skill in the art would have recognized that once a high accuracy vehicle location has been established dead reckoning can provide a relatively accurate and easy means for determining the current location at a time after the high accuracy location until a new infrastructure device can be communicated with.  

In regards to claim 17, Sumizawa teaches a system (Fig 1, which is mounted in a vehicle), comprising: 
a steering component of a vehicle; ([0031] in vehicle system. One of ordinary skill in the art would have understood that a vehicle includes a steering component.) 
and
means for actuating the steering component based on the identified vehicle position. ([0052] based on determinations may change lanes, which one of ordinary skill would have understood must 
Sumizawa also teaches a control portion that detects a distance between a current position of the own vehicle and the position of a road sign or other infrastructure device ([0081]). The road sign information may be determined by accessing a road information database which includes the coordinates of the infrastructure device, which can then be used to locate the own vehicle ([0089]). The infrastructure device may be observed as being in front of, to the side of, or behind the vehicle ([0146]). Further, this information can be used to determine which lane the own vehicle is traveling in ([0052]) and vehicle speed sensors detect own vehicle’s speed ([0044]) which together is a localized trajectory.
Sumizawa does not teach: 
means for identifying a mobile vehicle position based on global position coordinates of a stationary location transmitter and a localized trajectory of a vehicle that is based on vehicle component data collected after passing the stationary location transmitter;
However, Croyle teaches an infrastructure element that may communicate with a vehicle, sending information including the infrastructure element’s position or location ([0013]), which is a stationary location transmitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa by incorporating the teachings of Croyle, such that the infrastructure device may communicate with the own vehicle and that communication can include the infrastructure device transmitting the infrastructure devices location, which could then be used to determine the own vehicle’s position.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, transmitting the location of an infrastructure device to a vehicle may provide a computationally quick 

In regards to claim 18, Croyle teaches a vehicle receiving electronic messages from an infrastructure device or multiple infrastructure devices in proximity to the vehicle ([0051]). As such, the vehicle must be able to determine when it is within the broadcast radius of the infrastructure device, which is a location transmitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle such that vehicle determines it is has entered the broadcast radius of an infrastructure device when it begins to receive messages from it and once the vehicle begins to receive the transmissions from the infrastructure device, it can determine a trajectory based on the vehicle’s location, which is determined at least in part on the infrastructure device’s location. 
The motivation to do so is that, as one of ordinary skill in the art would have recognized, it may be quicker and more efficient for the vehicle to receive a communication from the infrastructure device including the infrastructure devices location, as the vehicle would not need to perform as close image comparison to road data information. This may save time, allowing the vehicle to make quicker and better decisions. 

In regards to claim 19, Sumizawa, as modified by Croyle, teaches the system of claim 17, further comprising means for determining the localized trajectory upon detection of the location transmitter with an image sensor. ([0063] the control portion analyzes photographed image data and judges whether image data includes the infrastructure device, shown by example as a maximum speed sign.  

In regards to claim 20, Croyle teaches once the position has been corrected by a previous infrastructure device, dead reckoning can be used to update the position until it can be corrected again by another infrastructure device ([0039]). One of ordinary skill in the art would have recognized that this is determining a localized trajectory based on a known coordinates of a previously identified location transmitter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application by modifying the system and instructions of Sumizawa, as already modified by Croyle, by further incorporating the teachings of Croyle such that after correcting the position of the own vehicle, dead reckoning may be used until a new infrastructure device is found that can be used to correct the position again. 
The motivation to do so is that, as acknowledged by Croyle, dead reckoning techniques can be used to update the vehicle’s information, especially when GPS information is unavailable or poor ([0040]). One of ordinary skill in the art would have recognized that once a high accuracy vehicle location has been established dead reckoning can provide a relatively accurate and easy means for determining the current location at a time after the high accuracy location until a new infrastructure device can be communicated with.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards et al. (US 20200202716) teaches a vehicle parking method and system that can communicate with an infrastructure device associated with a particular parking location, by scanning a pattern on the infrastructure device. The pattern may be in the form of a QR code.
Gussen et al. (US 20160275329) teaches a vehicle and infrastructure device communication system and method that can allows the vehicle and the infrastructure device to inform each other about traffic conditions using QR codes.
Shankwitz et al. (US 7990286) teaches a system and method in which vehicles may interrogate passive tags located at various positions in the roadway. The tags may communicate positions to the vehicle, as well as other information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661